DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  recitation of “an reaming portion” should be replaced with - - a reaming portion - - to correct usage.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Although elements 223 are shown and described as ‘third reaming blocks’, it is not clear what the distinguishing characteristics are. Only a single block 223 is shown in Fig 2 and only a single block 223 is shown in Fig 7.  Inasmuch as only a single block 223 is identified in an individual figure, it is not clear that “a plurality of third reaming blocks which are disposed in a helically staggered manner” as set forth by claim 1 has been disclosed.  As best understood, blocks 223 appear to have the same geometry and size as blocks they are helically aligned with exception that they are cut off by the overlapping thread so as to include less than half volume of other block(s) of the respective helical arrangement.  In any case, with only a single third reaming block(s) 223 per figure, there is not clear disclosure of ‘helically staggered manner’ of arrangement.
Clarification and/or correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what the scope and meaning of limitation requiring ““a plurality of third reaming blocks which are disposed in a helically staggered manner” due to lack of clear written description and/or illustration as described  herein above. 
Clarification and/or correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2017/02141463 to Shih.
Shih ‘463 teaches limitations for a “fast chip removal reaming screw” – as shown and described, “comprising: a screw head, comprising a top portion and a neck portion which extends from the top portion and gradually tapers towards a direction opposite to the top portion” – including 12, “a rod body, extending out of the neck portion of the screw head, wherein the rod body comprises a rod body portion connected to the neck portion” – including the generally cylindrical shank shown, “an reaming portion connected to the rod body portion” – a portion having blocks as shown at 22 in Fig 2A for example, “and a pointed cone portion connected to an end of the reaming portion opposite to the rod body portion” – as shown at 23, “the reaming portion comprises a plurality of first reaming blocks” – the relatively larger volume blocks as shown and described, “a plurality of second reaming blocks” – the relatively smaller blocks as shown and described, “a plurality of third reaming blocks which are disposed in a helically staggered manner” – the partial blocks shown at the top and bottom of the reaming portion, “and a plurality of chip removal paths formed between the plurality of first reaming blocks, the plurality of second reaming blocks and the plurality of third reaming blocks” – the relatively parallel-sided helical paths formed between blocks as shownin Fig 3B for example, “the chip removal paths further comprise a first chip removal path located between any two of the plurality of first reaming blocks” – a helical path along a loosening direction 3between blocks as shown, “and a second chip removal path located between any two of the plurality of second reaming blocks” – as shown, “and at least one first thread, annularly arranged on a peripheral surface of the rod body away from the pointed cone portion via the reaming portion to the rod body portion” – at 24 for example, “wherein the first chip removal path has a first width on the peripheral surface of the rod body” – the relatively narrower helical path(s) between vertically-aligned blocks as indicated by annotations of Fig 3B herein below, “the second chip removal path has a second width on the peripheral surface of the rod body” – the relatively wider helical path(s) between helically-arranged blocks indicated by dashed arrows of the original figure, “and the first width and the second width are different” – as indicated herein below.


    PNG
    media_image1.png
    687
    603
    media_image1.png
    Greyscale

As regards claim 2, reference teaches further limitation of “the first width of the first chip removal path is less than the second width of the second chip removal path, and the first width is greater than zero” – as indicated herein above. 
As regards claim 3, reference teaches further limitation of “the plurality of first reaming blocks are annularly arranged between the rod body portion and the pointed cone portion” – as shown. 
As regards claim 4, reference teaches further limitation of “the third reaming blocks are annularly arranged at a joint between the reaming portion and the rod body portion, and a joint between the reaming portion and the pointed cone portion” – as shown. 
As regards claim 5, reference teaches further limitation of “the at least one first thread is protruded from the rod body with a first tooth height” – as shown, “the plurality of first reaming blocks are protruded from the rod body with a first reaming height” – as shown, “the first reaming height is less than or equal to half of the first tooth height, and the first reaming height is greater than zero” – as shown wherein the relationship is shown to be at least ‘less than’ as that is alternatively recited. 
As regards claim 6, reference teaches further limitation of “the at least one first thread is protruded from the rod body with a first tooth height” – as shown, “and the plurality of second reaming blocks are protruded from the rod body with a second reaming height” – as shown, “the second reaming height is less than or equal to one-third of the first tooth height, and the second reaming height is greater than zero” – as shown wherein the relationship is shown to be at least ‘less than’ as that is alternatively recited. 
As regards claim 7, reference teaches further limitation of “the rod body portion comprises a taper thread adjacent to a side of the at least one first thread adjacent to the screw head” – as shown in Fig 2A wherein the upper end of the thread as illustrated there is the ‘side’ that is adjacent the screw head as shown even if the thread itself is not in contact with the screw head per se. 
As regards claim 8, reference teaches further limitation of “the plurality of first reaming blocks and the plurality of second reaming blocks are pyramidal bodies” – as shown. 
As regards claim 9, reference teaches further limitation of “each of the plurality of first reaming blocks, the plurality of second reaming blocks and the plurality of third reaming blocks comprises a cutting end and a plurality of slope sections inclined from the cutting end to the peripheral surface of the rod body” – as shown.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
U.S. Pat. Application Publication No. 2021/0102571 discloses multiple reaming blocks and path widths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677